DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. JP 2017/158548 (cited on Information Disclosure Statement filed June 10, 2020) in view of Daisho et al. JP 2017/012075 (cited on Information Disclosure Statement filed June 10, 2020), Sprenger et al. US 2013/0251844, and Weber et al. US 6,413,558.
It is noted that formal human translations of Igarashi et al. JP 2017/158548 and Daisho et al. JP 2017/012075 were previously furnished in the Restriction Requirement dated April 23, 2021).  All citations are with respect to the formal human translations.
Regarding Claim 1, Igarashi et al. discloses a beverage comprising potassium (‘548 Translation, Paragraph [0015]) and at least one type of oligosaccharide (‘548 Translation, Paragraph [0034]) wherein the beverage satisfies the requirements of an absorbance at a wavelength of 660 nm of 0.06 or less (‘548 Translation, Paragraphs [0013] and [0047]), a ΔE (color difference) value of 3.5 or less relative to pure water (‘548 Translation, Paragraphs [0013] and [0032]), and a potassium content of 2 to 50 mg/100 mL (‘548 Translation, Paragraph [0013]).
Igarashi et al. is silent regarding the degree of sweetness of the potassium containing beverage being 3 to 10 and the total oligosaccharide content being 0.1 g/100mL or more.
Daisho et al. discloses a beverage comprising potassium (‘075 Translation, Paragraph [0009]), lactose, and at least one type of oligosaccharide (‘075 Translation, Paragraph [0019]), wherein the beverage has a degree of sweetness of 8-18 (‘075 Translation, Paragraph [0027]), which overlaps the claimed sweetness range of 3-10.  It would have been obvious to one of ordinary skill in the art at the time of the invention to prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 1, Daisho discloses a total oligosaccharide content of 0.03-0.15 mg/100 g (‘075 Translation, Claim 1).  However, this does not necessarily entail the total oligosaccharide content of 0.1g/100 mL or more since Daisho does not disclose the density of the beverage.
Sprenger et al. discloses a beverage containing potassium (‘844, Paragraph [0059]) and human milk containing oligosaccharides at a concentration of 5-8 g/L (‘844, Paragraph [0006]), which converts to 0.5-0.8g/100mL and falls within the claimed oligosaccharide concentration range of 0.1g/100mL or more.
Igarashi, Daisho and Sprenger et al. are directed towards the same field of endeavor of beverages containing potassium and oligosaccharides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the oligosaccharide concentration of the beverage of Igarashi modified with Daisho and make the beverage with an oligosaccharide concentration at the claimed ranges since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, Igarashi et al. modified with Daisho et al. and Sprenger et al. is silent regarding the oligosaccharide containing 3 to 7 constituting monosaccharides linked in the form of a straight chain or a branched chain.
Weber et al. discloses a beverage comprising potassium (‘558, Column 14, lines 41-47) and lactose (‘588, Column 11, lines 20-30) (‘588, Column 16, lines 19-27) and at least one type of oligosaccharide wherein the oligosaccharide contains an oligosaccharide containing 3 to 9 monosaccharide units that are covalently connected via glycosidic bonds wherein linear or branched chains are connected to one another (‘588, Column 4, lines 1-22).  The disclosure of the oligosaccharide containing 3 to 9 monosaccharide units overlaps the claimed range of 3 to 7 constituting monosaccharides.
Both Igarashi et al. and Weber et al. are directed towards the same field of endeavor of beverages containing potassium and oligosaccharides.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Igarashi et al. and incorporate an oligosaccharide containing 3 to 9 monosaccharide units, which overlaps the claimed range of 3 to 7 constituting monosaccharides, in linear or branched chains since Weber et al. teaches that it was known and conventional to incorporate oligosaccharides having the claimed number of constituting 
Regarding Claim 2, Igarashi et al. discloses the pH of the beverage to be approximately 2.5-5.0 (‘548 Translation, Paragraph [0035]), which overlaps the claimed pH range of 4-7.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks that Igarashi is directed to a packaged beverage possessing the quality of smooth replenishment of water and electrolytes and intends to solve the problem of the undesirable aftertaste produced by an electrolyte in a beverage.  Applicant contends that Daisho is directed to a fruit juice based beverage that also contains astaxanthin and solves a different problem from Daisho wherein the beverage of Daisho includes oligosaccharides to suppress the undesirable odor caused by astaxanthin whereas the claimed invention is directed to a colorless transparent beverage having reduced harshness by the presence of potassium.  Applicant argues the Office provides no evidence in the record why a skilled artisan would have been directed to combine Igarashi and Daisho in the alleged fashion 
Examiner argues that in order for a reference to be proper for use in an obviousness rejection under 35 USC 103 the reference must be analogous art to the claimed invention in view of In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  A reference is analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (MPEP § 2141.01(a)).  Examiner notes that the claimed invention only requires a beverage comprising potassium and lactose and/or at least one type of oligosaccharide.  The claims do not specify the particular type of beverage.  The recitation of the term “and/or” after the term “lactose” indicates that lactose is not necessarily required to be present in the beverage.  Both Igarashi et al. and Daisho are directed towards the same field of endeavor of beverage compositions comprising potassium and at least one oligosaccharide, which meets (1) of the requirements for a reference to be analogous art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sweetness degree of the potassium beverage of Igarashi et al. to be within the claimed ranges since Daisho et al. teaches that the claimed ranges were known sweetness at the time of the invention.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that the combination of Sprenger with Igarashi and Daisho is not articulated as to how and why the skilled artisan would know to combine the teachings of the three references and that Sprenger is directed to a food and an infant formula comprising an oligosaccharide mixture and alleges that the infant formula of Sprenger is unlikely a colorless transparent beverage and does not contain fruit juice.
Examiner argues that in order for a reference to be proper for use in an obviousness rejection under 35 USC 103 the reference must be analogous art to the claimed invention in view of In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  A reference is analogous art to the claimed invention if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (MPEP § 2141.01(a)).  Examiner notes that the claimed invention only requires a beverage comprising potassium and lactose and/or at least one type of oligosaccharide.  The claims do not specify the particular type of beverage.  The recitation of the term “and/or” after the term “lactose” indicates that lactose is not necessarily required to be present in the beverage.  Both Daisho and Sprenger et al. are directed towards the same field of endeavor of beverages containing potassium and oligosaccharides, which meets (1) of the requirements for a reference to be analogous art.  It would have been obvious to one of ordinary skill in the art at the time of the prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks that Daisho teaches a Brix value in the range of 8-18 and alleges that the Brix value should be interpreted as the dissolved solid content in a beverage and alleges that there is no evidence that Daisho’s Brix range necessarily would have corresponded to or overlapped with the claimed degree of sweetness and the Office alleges fails to articulate a reason to adjust the Daisho Brix range to fall within the claimed degree of sweetness range.
Examiner argues that Brix is a common measurement of sweetness in the beverage composition art.  Applicant adjusts the degree of sweetness of beverage using sugar (Specification, Paragraph [0035]).  Even if it can be argued that Brix is not the same as the claimed degree of sweetness as claimed be applicant (which Examiner does not concede), one of ordinary skill in the art would adjust the amount of sugar in 
Applicant argues on Page 10 of the Remarks that Claim 1 recites that the beverage contains a lactose and/or an oligosaccharide as the specified contents and alleges that the combined references fail to teach both of these ingredients and the contents thereof.  Applicant continues that Igarashi and Sprenger does not teach including lactose in a beverage and alleges that the Office fails to explain why one would apply the teachings in a colored beverage (Daisho contains a colorant) to prepare a colorless beverage and that lactose is an optional sweetener of Daisho.
Examiner argues that in order for a reference to be proper for use in an obviousness rejection under 35 USC 103 the reference must be analogous art to the claimed invention in view of In re Bigio,
Applicant’s statements on Page 10 of the Remarks with respect to an oligosaccharide having 3 to 7 constituting monosaccharides linked in the form of a straight chain or a branched chain are moot since Weber et al. is being relied upon to teach these limitations.  It is noted that the reliance on Weber et al. was necessitated by amendment.
Applicant alleges on Pages 10-11 of the Remarks that the presently claimed beverages have unexpected advantageous properties and points to Paragraph [0009] of the Specification that indicates that the inclusion of lactose and/or oligosaccharides effectively reduces harshness caused by potassium in a colorless beverage and alleges the effect is demonstrated in the working examples of the Specification and makes the general statement that the effective reduction of potassium caused harshness is unexpected.
Examiner notes that Paragraph [0009] does not provide any data to support the allegations of unexpected results.  Arguments of counsel cannot take the place of evidence in the record in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP § 716.01(c).II.).  Furthermore, the combination of prior art references teaches all of the claimed ranges and would therefore behave in the same manner as claimed.  Additionally, applicant never compares the claimed invention to the closest prior art combination of record, which already teaches using the same ranges as claimed.  Applicant’s allegation that the claimed invention provides an unexpected result is not substantiated with any objective data to support the allegations.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tapfer et al. US 2009/0263555 discloses an oligosaccharide having a digestible linear molecule having from 3 to 9 monosaccharide units (‘555, Paragraph [0100]) for a beverage comprising potassium (‘555, Paragraph [0118]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792